Evans, P. J.
1 concur in the judgment, but dissent from the conclusion oil the majority that section 10’ of the amended charter of the town of Ellijay was intended to-be an exhaustive scheme for the assessment of property for taxation in that municipality. It is not usual, and indeed not desirable, that a municipal charter should be burdened with all the details for exercising the various powers conferred upon the municipality or any of its officers by the legislature. When the power to do certain acts is conferred upon the mayor and council by the municipal charter, but the particular mode of exercising the power is not prescribed, this may be done by ordinance. Section 10 bears internal evidence that the legislature did not contemplate that they were inhibiting the municipality from providing the mode of exercising the power given to the municipality relative to the assessmont of taxes. It is not provided when the tax returns shall be made to the marshal nor the form or manner in which they shall be made, nor is the machinery provided for the assessment of property of delinquent taxpayers. I do not think that the provision in the charter should be held to be self-ex-*704editing, anil a denial of tlie right of the municipality to provide by ordinance a constitutional mode of assessment, so as to render the charter provision unconstitutional; but rather should it be construed as authorizing the municipality to carry into effect the power conferred by the charter by adopting proper and legal bylaws or ordinances providing for the assessment of property. It does not appear in the record, however, that the municipality has adopted any by-law to carry into effect the charter provision; and i'or this reason 1 concur in the judgment, but dissent from so much of the opinion as holds section 10 to be unconstitutional.